Syllabus by
MARSHALL, CJ.
REAL ESTATE
(510 A6) In appropriating private property to municipal uses, the determination of the municipality of the fact and extent of the public need and the uses to which the property shall be subjected is legislative and political, and may not be questioned in the apprdpriation proceedings against' the property owner.
In such appropriation proceedings the only issue relates to the value of the property.
An owner whose property is being appropriated by a municipality may, at any time before the issue of value is determined. invoke the aid of a court of equity to determine whether the use is a public one, or whether the municipality in its legislative proceedings has complied with reasonable strictness with the statutes whereby the power to appropriate is conferred, or whether the municipality is acting in good faith or abusing its power.
Where such equitable issue is determined by the court of appeals upon evidence which is in conflict and no motion for a new trial is filed, the evidence will not be reviewed by this court.
Quaere: whether property appropriated by a municipality for a specified use may be used for any purpose having no definite relation to the use declared in the municipal legislation declaring the necessity for the use.
Kinkade, Robinson, Jones, Matthias, D,ay and Allen, JJ, concur.